            Case 1:19-cv-01289-BAH Document 31 Filed 01/24/20 Page 1 of 6




                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

GLENN TYLER CHRISTIE, et al.,            )
                                         )
                                         )
                        Plaintiffs,      )
v.                                       )
                                         ) Civil Action No. 1:19-cv-01289-BAH
                                         )
THE ISLAMIC REPUBLIC OF IRAN, et al.,    )
                                         )
                        Defendants.      )
________________________________________ )


                PLAINTIFFS’ MOTION FOR EXPEDITED CONSIDERATION
                          AND MEMORANDUM IN SUPPORT

           Plaintiffs respectfully move this Honorable Court for expedited consideration of

    Plaintiffs’ Rule 55(b) Motion to Take Judicial Notice of Evidence in Prior Related Cases and

    Entry of a Default Judgment as to Liability and Request to Submit Documentary Evidence

    Under Seal, filed on January 23, 2020, pending before this Court. (ECF No. 29). The pending

    motion also seeks the Court’s approval to file a redacted version on the public docket, excluding

    personal identifiers and other sensitive personal and protected information. Should this Court

    grant this Motion, Plaintiffs stand ready to immediately file their Motion for Entry of Final

    Judgment on Damages, which would require the same expedited consideration by the Court 1.

           In light of a recent Congressional action that extended the application deadline until

    February 19, 2020, for victims to submit final judgments against Foreign Sovereigns under 28

    U.S.C. § 1605A to the U.S. Victims of State Sponsored Terrorism Fund (“USVSST Fund”),


1
 Plaintiffs understand that an expedited ruling on damages would require the voluntary withdrawal of the
Plaintiffs' punitive damage claims, which the Plaintiffs are prepared to do should the Court consent to rule
expeditiously on all relevant Christie v Iran motions, so that Plaintiffs may be eligible for the third-round
distribution of the USVSST Fund for which final submissions are due by 2/19/2020.


                                                     1
            Case 1:19-cv-01289-BAH Document 31 Filed 01/24/20 Page 2 of 6




 Plaintiffs respectfully request this Honorable Court for expedited consideration in order to meet

 this new deadline.

                         BACKGROUND AND PROCEDURAL HISTORY

       This case arises out of the June 25, 1996, terrorist attack on the United States Air Force

 housing complex, Khobar Towers, in Dhahran, Saudi Arabia (“the Attack”). At the time of the

 Attack, the Khobar Towers complex was housing United States Air Force service members and

 other service-members who were assigned to Dhahran Air Base in Dhahran, Saudi Arabia, to

 enforce a no-fly zone over southern Iraq.

       Plaintiffs in this action are injured victims or their immediate family members, who

suffered physical and emotional injuries as a result of the brutal Attack on the Khobar Towers

complex. The Plaintiffs, who are U.S. service-members and United States’ citizens, can be divided

into two categories:

       1.       Fourteen (14) individuals employed by the United States Air Force who suffered

physical and psychological injuries as a result of the Attack, including Glenn Tyler Christie,

Clayton Zook, Joseph Martin Jackson, Christopher Pius Nagel, Bryant Keith White, Ricky Lee

Morse, Scott Elliott Rikard, William Christian Nevins, Timothy Michael Schomaker, Steven Neal

Wilson, Nathan Frederick Baloy, Jackie Douglas Swogger, Chad Allen McCullough, and

LeSandro Edwin Santiago.

       2.       Twenty-one (21), immediate family members of those service-member victims who

suffered severe emotional distress as a result of the Attack on their loved ones, including Janet

Louise Christie, Sandra Olivia Bouse, Janet Lynn Douglass, Gregory Anthony Russell, Crystal

Lynn Love, Sheila Lynn Jackson, William Richard Jackson, Melissa Dawn Jackson, RaeAnn Beth

Nagel, Bernardine Clementine Nagel, Terese Marie Hunnel, Gerard Paul Nagel, Michael John



                                                 2
           Case 1:19-cv-01289-BAH Document 31 Filed 01/24/20 Page 3 of 6




Nagel, Mary Margaret Wilmes, Robert Charles Nagel, Patrick James Nagel, Carolyn Ann Nagel,

Georgiana White, Kristina Lacava Nevins, Kimberly Michelle Wilson, and Jackie Douglas

Swogger.

       The Defendants are the Islamic Republic of Iran ("Iran"), a foreign sovereign state, and its

political subdivisions, the Iranian Ministry of Intelligence and Security ("MOIS") and the Iranian

Islamic Revolutionary Guard Corps ("IRGC"). These Defendants have previously been held liable

for providing material support and resources to the terrorists who carried out the Attack. E.g.,

Akins v. Islamic Republic of Iran, 332 F. Supp. 3d 1 (D.D.C. 2018); Schooley v. Islamic Republic

of Iran, No. 17-1376; 2019 U.S. Dist. LEXIS 108011 (D.D.C. June 27, 2019)(BAH); Blais v.

Islamic Republic of Iran, 459 F. Supp. 2d 40 (D.D.C. 2006); Estate of Heiser v. Islamic Republic

of Iran, 466 F. Supp. 2d 229 (D.D.C. 2006); Rimkus v. Islamic Republic of Iran, 750 F. Supp.2d

163 (D.D.C. 2010).

       The Plaintiffs filed their Complaint on May 3, 2019, against these Defendants pursuant to

the terrorism exception of the Foreign Sovereign Immunities Act ("FSIA"), 28 U.S.C. § 1605A,

which allows victims of terrorism to file suit against foreign sovereign state-sponsors of terrorism.

(ECF No. 1). On May 28, 2019, the Plaintiffs filed their Amended Complaint against all

Defendants. (ECF No. 9). After attempting service on the Defendants pursuant to 28 U.S.C. §

1608(a)(3), (as service under 1608(a) (1) and (2) were not available), the Plaintiffs properly served

all Defendants pursuant to 1608(a)(4) via diplomatic channels. (ECF Nos. 17-21). On January 6,

2020, service was completed on all Defendants. (ECF No. 22-25). On January 7, 2020, the

Plaintiffs filed a Motion for Entry of Default pursuant to Rule 55(a). (ECF No. 26). On January

23, 2020, the Clerk entered the Default as to all Defendants. (ECF No. 30). On January 23, 2020,

the Plaintiffs filed a Motion to Take Judicial Notice of Evidence in Prior Related Cases and Entry



                                                 3
          Case 1:19-cv-01289-BAH Document 31 Filed 01/24/20 Page 4 of 6




of a Default Judgment as to Liability and Request to Submit Documentary Evidence Under Seal.

(ECF No.29).

                                            DISCUSSION

         On November 21, 2019, legislation called “The United States Victims of State Sponsored

Terrorism Fund Clarification Act” (“Clarification Act”) was enacted. Public Law No. 116-69,

133 Stat. 1133, at 1140. The Clarification Act made a number of technical amendments to the

Justice for United States Victims of State Sponsored Terrorism Act, 34 U.S.C. § 20144, which

is the primary means that plaintiffs such as these herein can hope to recover some small portion

of any compensatory damages judgment they may be awarded against defendant Iran.

         Among other things, the Act specifically enlarged the window (which previously had

expired in September 2019) during which judgments may be entered to render victims eligible

for the third-round of payments from the Fund. See USVSST Fund Clarification Act §

1701(b)(1)(C)(ii)(II) (providing that “[t]he Special Master shall accept applications from eligible

applicants . . . until the date that is 90 days after the date of the enactment of [the Act]”). Plaintiffs

hope to submit their applications for third-round USVSST claims before this February 19, 2020

deadline; however, no applications may be submitted until a Final Judgment is rendered by the

Court.

         In passing the recent USVSST Fund Clarification Act, Congress was aware of certain

terrorism victims who were still awaiting judgments, as well as other victims who had not yet

commenced legal action (including certain 9/11 victims and Iran hostages), none of whom had

been able to obtain final judgments prior to the September 2019 deadline for the USVSST

Fund’s third-round payments. To ameliorate this result, Congress created an additional 90-day

window for such victims of international terrorism to obtain final judgments and submit


                                                    4
        Case 1:19-cv-01289-BAH Document 31 Filed 01/24/20 Page 5 of 6




applications for third-round payments from the USVSST Fund on or before February 19, 2020.

See USVSST Fund Clarification Act § 1701(b)(1)(C)(ii)(II).

       At least one court has already taken notice of this new legislation and has solicited

information from victims with pending cases regarding meeting this new deadline. See, e.g., In

re Terrorist Attacks on Sept. 11, 2001, 03-MDL-01570(GBD)(SN), Order, Nov. 21, 2019,

(noting new legislation sua sponte and directing plaintiffs to submit a letter “estimat[ing] how

many plaintiffs will seek judgments and the deadline for filing judgments with the [Fund]”).

       If this Court determines that the captioned Plaintiffs are entitled to judgment, they will

be eligible to apply for compensation from the USVSST Fund alongside other victims of state-

sponsored terrorism; and if such judgment is entered sufficiently in advance of the extended

deadline, they will be able to do so in time for consideration for the Fund’s third-round

payments.

       The Plaintiffs, therefore, respectfully request this Honorable Court, to consider an

expedited ruling on the Motion to Take Judicial Notice of Evidence in Prior Related Cases and

Entry of a Default Judgment as to Liability and Request to Submit Documentary Evidence

Under Seal pending before this Court, and to consider extending the same relief for Plaintiffs’

on their Motion for Judgment on Damages, which Plaintiffs stand ready to file, so that those

Plaintiffs, who receive judgment in their favor, may have the opportunity to apply for

compensation in time for the Fund’s third-round payments as Congress intended.




                                               5
          Case 1:19-cv-01289-BAH Document 31 Filed 01/24/20 Page 6 of 6




                                        CONCLUSION

         WHEREFORE, for the reasons stated herein, Plaintiffs respectfully request that this

Honorable Court grant their Motion to Take Judicial Notice of Evidence in Prior Related Cases

and Entry of a Default Judgment as to Liability and Request to Submit Documentary Evidence

Under Seal and for such other and further relief this Court may deem just and proper.



Dated:     January 24, 2020                     Respectfully submitted,

                                                /s/ Michael Miller      __
                                                The Miller Firm LLC
                                                Michael J. Miller, Esq.
                                                D.C. Bar No. 397689
                                                108 Railroad Avenue
                                                Orange, VA 22960
                                                Tel: (540)-672-4224
                                                Fax: (540)-672-3055
                                                MMiller@millerfirmllc.com
                                                DDickens@millerfirmllc.com
                                                EMaggio@millerfirmllc.com

                                                And

                                                /s/ Gavriel Mairone ___

                                                MM~LAW, LLC
                                                Gavriel Mairone, Esq (Admitted pro hac vice)
                                                Illinois Bar No. 618698

                                                Adora Sauer, Esq (Admitted pro hac vice)
                                                Illinois Bar No. 6256703
                                                980 North Michigan Avenue, Suite 1400
                                                Chicago, IL 60611
                                                Tel: (312) 253-7444
                                                Fax: (312) 275-8590
                                                ctlaw@mm-law.com;
                                                adora@mm-law.com

                                                Counsel for Plaintiffs




                                               6
